Citation Nr: 1734347	
Decision Date: 08/22/17    Archive Date: 08/30/17

DOCKET NO.  13-01 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2. Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for asthma, to include as due to herbicide exposure.

4.  Entitlement to service connection for a low back condition. 


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

Elizabeth Jamison, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Marine Corps from June 1968 to December 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which in relevant part, denied the claims of entitlement to service connection for hearing loss, tinnitus, asthma, and a low back condition.  The Veteran submitted a notice of disagreement in September 2010.  A statement of the case was issued in October 2012.  The Veteran perfected a timely substantive appeal in November 2012.

In December 2016, the Veteran testified before the undersigned Veterans Law Judge (VLJ) during a videoconference hearing; a transcript of which is of record.  

This appeal was processed using the Virtual VA and Virtual Benefits Management System (VBMS) paperless claims processing systems.

The issue of entitlement to an increased rating for posttraumatic stress disorder has been raised by the record in a November 2012 statement, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The issues of entitlement to service connection for asthma and a low back condition are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.

FINDING OF FACT

At the hearing before the Board in December 2016, prior to the promulgation of a decision, the Veteran withdrew his appeal of the issues of entitlement to service connection for hearing loss and tinnitus.


CONCLUSIONS OF LAW

1.  The criteria for the withdrawal of the substantive appeal regarding the claim of service connection for hearing loss have been met.  38 U.S.C.A. § 7105(d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The criteria for the withdrawal of the substantive appeal regarding the claim of service connection for tinnitus have been met.  38 U.S.C.A. § 7105(d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn on the record at a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.  

At the hearing in December 2016, prior to the promulgation of a decision, the Veteran's representative confirmed the Veteran's desire to withdraw his claims of service connection for hearing loss and tinnitus.  Therefore, there remains no allegation of errors of fact or law for appellate consideration, and the appeal of the claims of entitlement to service connection for hearing loss and tinnitus is dismissed.  See 38 U.S.C.A. § 7105(d)(5).


ORDER

The appeal of entitlement to service connection for hearing loss is dismissed.

The appeal of entitlement to service connection for tinnitus is dismissed.


REMAND

While the Board regrets the delay, additional development is necessary prior to the adjudication of the Veteran's claims of entitlement to service connection for asthma and a low back condition.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Service Connection for Asthma

The Veteran contends that his currently diagnosed asthma was aggravated by his service.  Alternatively, he asserts that his asthma is due to exposure to herbicides during his service in Vietnam in 1969.  

A December 1967 pre-induction report of medical history contains the Veteran's report that he had asthma since age 12.  The accompanying report of medical examination noted the Veteran's report of asthma.  While the physician noted the report was unsupported by a letter from a M.D., the Veteran was deemed not qualified for enlistment at the time due to a defect of the lungs or chest.

Thereafter, the Veteran underwent another physical inspection in June 1968 at which time he was deemed physical fit.  Upon separation from the service in December 1969, the report of medical examination noted the Veteran's lungs and chest as normal.  No defects or diagnoses were indicated.

In February 2010, a private physician provided a letter which stated that the Veteran had childhood asthma, which resolved during his teenage years and recurred in approximately 1995.  The physician stated that it was possible that exposure to noxious fumes could have exacerbated his asthma, but that it would be impossible to prove one way or the other.  It is unclear what information was relied upon to reach these conclusions and no rationale was provided.  

The Board notes that treatment records from this physician are not associated with the claims file.  Furthermore, the Veteran indicated during the December 2016 hearing that he was receiving treatment at the Birmingham VA Medical Center for related issues.

Under these circumstances, the Board finds that an informed medical opinion is necessary to determine whether the currently diagnosed asthma had its onset in service; or whether the medical evidence of record is obvious and manifest that the Veteran's asthma pre-existed service and was not permanently worsened in service (beyond the natural progress of the disability).  Furthermore, if not deemed pre-existing, an opinion should be provided as to whether the asthma is etiologically related to his service, to include presumed herbicide exposure in Vietnam.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4).

Service connection for a Low Back Condition

The Veteran contends that his currently diagnosed lumbar spine condition was aggravated by his service.  

A December 1967 pre-induction report of medical history contains the Veteran's report of back trouble in October 1966.  The accompanying report of medical examination found the Veteran's spine and other musculoskeletal entities to be normal.

Thereafter, the Veteran underwent another physical inspection in June 1968 at which time he was deemed physical fit.  Upon separation from the service in December 1969, the report of medical examination noted the Veteran's spine as normal.  No defects or diagnoses were indicated.

In December 2016, a private chiropractor provided a letter which stated that the Veteran suffered from long-standing degenerative disc disease, specifically in the L4/5 and L5 areas.  The chiropractor noted that the Veteran related the symptoms to a motor vehicle accident which occurred just prior to entering the service.  He stated that motor vehicle accidents were not treated with any importance at the time, thus the Veteran was cleared for service.  The chiropractor opined that due to the required work load and equipment the Veteran had to carry during his service with a lack of proper treatment, the injury was likely worsened and resulted in permanent impairment.  It is unclear what information was relied upon to reach these conclusions.  

The Board notes that the claims file contains treatment records from this chiropractor only for the period of February 2010.  However, the Veteran indicated during the December 2016 hearing that he sees this chiropractor once a month. 

Under these circumstances, the Board finds that an informed medical opinion is necessary to determine whether the currently diagnosed back condition had its onset in active service; or whether the medical evidence of record is obvious and manifest that the Veteran's back condition pre-existed active service and was not permanently worsened in active service (beyond the natural progress of the disability).  Furthermore, if not deemed pre-existing, an opinion should be provided as to whether the Veteran's back condition is etiologically related to his service, to include as due to the circumstances described by the Veteran regarding carrying heavy gear.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1. Contact the appropriate VA Medical Center(s) and obtain and associate with the claims file all outstanding records of treatment.

2.  Contact the Veteran and afford him the opportunity to identify any relevant medical records by name, address, and dates of treatment or examination for asthma and a low back condition.  Subsequently, and after securing the proper authorizations where necessary, obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file. All information obtained must be made part of the claims file.

3.  If any treatment records, either VA or non-VA, cannot be obtained after reasonable efforts, issue a formal determination documented in the claims file that such records do not exist or that further efforts to obtain such records would be futile.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, per 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. 
§ 3.159(e).	

4.  Once any additional records are associated with the claims file, to the extent possible, schedule the Veteran for a VA examination to determine the nature and etiology of his asthma and low back condition. The Veteran's claims file, including this remand, should be made available for review by the examiner in conjunction with the examination. The examiner should review the claims folder and this fact should be noted in the accompanying medical report.  The examiner should address the following questions:

A.  Asthma

i.  Is it clear and unmistakable (i.e., undebatable) that the Veteran's asthma existed prior to entry into service in June 1968? 

ii.  If the Veteran's asthma clearly and unmistakably existed prior to his entry into service, is it clear and unmistakable (i.e., undebatable) that the Veteran's pre-existing asthma WAS NOT aggravated beyond the natural progress of such a disorder by his service? In answering this question:

a.  Did the Veteran experience temporary or intermittent flare-ups of his asthma symptoms during service, based on a review of the Veteran's medical and lay history before, during, and after his service (from June 1968 to December 1969)?

b.  Did the Veteran develop a permanent worsening of the underlying pathology of his asthma as a result of his service based on a review of the Veteran's medical and lay history before, during, and after his service (from June 1968 to December 1969)?  If the answer is "yes," was the permanent worsening of the asthma due to the natural progress of that condition?  

iii.  If asthma DID NOT clearly and unmistakably (i.e., undebatable) pre-exist service, is it at least as likely as not (50 percent probability or greater) that the currently diagnosed asthma is etiologically related to the Veteran's service, to include his presumed exposure to herbicides during his service in Vietnam? 

B.  Low back condition

i.  Is it clear and unmistakable (i.e., undebatable) that the Veteran's low back condition existed prior to entry into service in June 1968? 

ii.  If the Veteran's low back condition clearly and unmistakably existed prior to his entry into service, is it clear and unmistakable (i.e., undebatable) that the Veteran's pre-existing low back condition WAS NOT aggravated beyond the natural progress of such a disorder by his service? In answering this question:

a.  Did the Veteran experience temporary or intermittent flare-ups of his low back condition symptoms during service, based on a review of the Veteran's medical and lay history before, during, and after his service (from June 1968 to December 1969)?

b.  Did the Veteran develop a permanent worsening of the underlying pathology of his low back condition as a result of his service based on a review of the Veteran's medical and lay history before, during, and after his service (from June 1968 to December 1969)? If the answer is "yes," was the permanent worsening of the low back condition due to the natural progress of that condition?

iii.  If the low back condition DID NOT clearly and unmistakably (i.e., undebatable) pre-exist service, is it at least as likely as not (50 percent probability or greater) that the currently diagnosed low back condition is etiologically related to the Veteran's service, to include his lay statements regarding carrying heavy gear? 

A fully articulated medical rationale for each opinion provided must be set forth in the medical report. The examiner must discuss the particulars of this Veteran's medical history and the relevant medical science as applicable to this case, which may reasonably explain the medical guidance in the study of this case.

5.  Review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the above and any other development deemed necessary, readjudicate the Veteran's claim for service connection for asthma and a low back condition based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the matter is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


